DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-4, 7-14, 16, 17, 29, 30, 32 and 33 are pending for examination in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Interview Summary
A telephonic interview was held on 7/25/20222 with undersigned attorney “James Larson” to discuss some claims amendment. Agreement was reached and examiner amendment was authorized.
	EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Larson on 07/25/2022.

The application has been amended as follows: 
1. (Canceled) 

2. (Currently Amended)	A measurement solution service providing system comprising:
	an IoT relay device configured to collect measurement data transmitted from a plurality of measurement sources that is distributively arranged in each process in a base corresponding to a manufacturing site and that measures quality conditions in a finished product production process and a part production process, and indicator data that is transmitted from the plurality of measurement sources and that includes an environment indicator and a production indicator acting as influencing factors when measuring the quality conditions; and
	a computing system configured to;
	receive the measurement data and the indicator data transmitted from the IoT relay device, and aggregate the received measurement data and the received indicator data into a measurement database and an indicator database for generating big data,
	analyze both the measurement data and the indicator data as the big data aggregated in the measurement database and the indicator database by deep learning that treats a three-layer serial hierarchical structure containing a production condition layer and an environment condition layer as a start point for analysis of a part layer as analysis target layers for each lot of a part, or analyze both the measurement data and the indicator data by the deep learning that treats a four-layer serial hierarchical structure containing a part layer, a production condition layer, and an environment condition layer as a start point for analysis of a finished product layer as analysis target layers for each lot of a finished product and a part pre-associated with each other, and compute an optimal influencing factor condition, and
	display and process the optimal influencing factor condition computed by the analyzing for transmission to a viewer terminal,
	wherein the computing system aggregates the received measurement data and the received indicator data in a hierarchical structure that takes a logical tree form including a start point, branch points, and end points in the measurement database and the indicator database, respectively, and associates the start point with identification information that specifies a business user of the computing system, and
	the computing system analyzes both the measurement data and the indicator data as the big data aggregated in the measurement database and the indicator database by the deep learning for each lot of the part or for each lot of the finished product and the part pre-associated with each other, and also for each consolidation target between bases subordinate to the same start point corresponding to the identification information that specifies the business user of the computing system.

3. (Currently Amended)	A measurement solution service providing system comprising:
	an IoT relay device configured to collect measurement data transmitted from a plurality of measurement sources that is distributively arranged in each process in a base corresponding to a manufacturing site and that measures quality conditions in a finished product production process and a part production process, and indicator data that is transmitted from the plurality of measurement sources and that includes an environment indicator and a production indicator acting as influencing factors when measuring the quality conditions; and
	a computing system configured to;
	receive the measurement data and the indicator data transmitted from the IoT relay device, and aggregate the received measurement data and the received indicator data into a measurement database and an indicator database for generating big data,
	analyze both the measurement data and the indicator data as the big data aggregated in the measurement database and the indicator database by classifying and cross-checking characteristic tendencies according to machine learning for each lot of a finished product and a part pre-associated with each other, and predict an abnormality,
	analyze both the measurement data and the indicator data as the big data aggregated in the measurement database and the indicator database by deep learning that treats a three-layer serial hierarchical structure containing a production condition layer and an environment condition layer as a start point for analysis of a part layer as analysis target layers for each lot of a part, or analyze both the measurement data and the indicator data by the deep learning that treats a four-layer serial hierarchical structure containing a part layer, a production condition layer, and an environment condition layer as a start point for analysis of a finished product layer as analysis target layers for each lot of a finished product and a part pre-associated with each other, and compute an optimal influencing factor condition,
	display and process an abnormality prediction result for transmission to a viewer terminal, and
	display and process the optimal influencing factor condition computed for transmission to the viewer terminal,
	wherein the computing system aggregates the received measurement data and the received indicator data in a hierarchical structure that takes a logical tree form including a start point, branch points, and end points in the measurement database and the indicator database, respectively, and associates the start point with identification information that specifies a business user of the computing system,
	the of the computing system analyzes both the measurement data and the indicator data as the big data aggregated in the measurement database and the indicator database by the machine learning for each lot of the finished product and the part pre-associated with each other, and also for each consolidation target between bases subordinate to the same start point corresponding to the identification information that specifies the business user of the computing system, and
	the of the computing system analyzes both the measurement data and the indicator data as the big data aggregated in the measurement database and the indicator database by the deep learning for each lot of the part or for each lot of the finished product and the part pre-associated with each other, and also for each consolidation target between the bases subordinate to the same start point corresponding to the identification information that specifies the business user of the computing system.

4. (Previously presented)	The measurement solution service providing system according to claim 2, wherein a plurality of the IoT relay devices is each disposed at each base.

5-6. (Canceled) 

7. (Previously presented)	The measurement solution service providing system according to claim 2, wherein the production indicator includes at least one from among information related to production equipment, a material, a processing method, and a processing person used at each of the plurality of measurement sources as a parameter.

8. (Previously presented)	The measurement solution service providing system according to claim 2, wherein the environment indicator includes at least one from among information related to a temperature, a humidity, a pressure, and a work time period at each of the plurality of measurement sources as a parameter.

9. (Previously presented)	The measurement solution service providing system according to claim 2, wherein the IoT relay device is further configured to;
	generate measurement data in a standard format on a basis of the collected measurement data,
	generate indicator data in a standard format on a basis of the collected indicator data, and
	transmit the measurement data in the standard format and the indicator data in the standard format to the computing system through a communication network to request processing of the generated measurement data and indicator data in the standard format.

10. (Previously presented)	The measurement solution service providing system according to claim 2, wherein the measurement data includes at least identification information that specifies a business user of the computing system, identification information that specifies the base corresponding to the manufacturing site, identification information that specifies the measurement source, a lot number of the finished product or the part to be measured at the measurement source, a measurement value of the finished product or the part to be measured at the measurement source, and measurement time information as predetermined items.

11. (Previously Presented)	The measurement solution service providing system according to claim 10, wherein the measurement data is aggregated into the measurement database in a hierarchical structure that adopts a logical tree form taking the identification information that specifies the business user of the computing system as a start point, the identification information that specifies the base corresponding to the manufacturing site and the identification information that specifies the measurement source as branch points, and the lot number and the measurement value at the measurement source and the measurement time information as end points.

12. (Previously presented)	The measurement solution service providing system according to claim 2, wherein the indicator data includes at least identification information that specifies a business user of the computing system, identification information that specifies the base corresponding to the manufacturing site, identification information that specifies the measurement source, a lot number of the finished product or the part to be measured at the measurement source, a production indicator and an environment indicator at the measurement source, and production time information as predetermined items.

13. (Previously Presented)	The measurement solution service providing system according to claim 12, wherein the indicator data is aggregated into the indicator database in a hierarchical structure that adopts a logical tree form taking the identification information that specifies the business user of the computing system as a start point, the identification information that specifies the base corresponding to the manufacturing site and the identification information that specifies the measurement source as branch points, and the lot number, the production indicator and the environment indicator at the measurement source, and the production time information as end points.

14. (Previously presented)	The measurement solution service providing system according to claim 2,
	wherein each of the plurality of measurement sources includes a measuring instrument and an indicator detector,
	the computing system includes a SaaS cloud, and
	the IoT relay device is an IoT gateway.

15. (Canceled) 

16. (Currently Amended)	A measurement solution service providing method comprising:
	by an IoT relay device, processing;
	collecting measurement data transmitted from a plurality of measurement sources that is distributively arranged in each process in a base corresponding to a manufacturing site and that measures quality conditions in a finished product production process and a part production process, and indicator data that is transmitted from the plurality of measurement sources and that includes an environment indicator and a production indicator acting as influencing factors when measuring the quality conditions,
	by a computing system, processing;
	receiving the measurement data and the indicator data transmitted from the IoT relay device, and aggregating the received measurement data and the received indicator data into a measurement database and an indicator database for generating big data,
	analyzing both the measurement data and the indicator data as the big data aggregated in the measurement database and the indicator database by deep learning that treats a three-layer serial hierarchical structure containing a production condition layer and an environment condition layer as a start point for analysis of a part layer as analysis target layers for each lot of a part, or analyzing both the measurement data and the indicator data by the deep learning that treats a four-layer serial hierarchical structure containing a part layer, a production condition layer, and an environment condition layer as a start point for analysis of a finished product layer as analysis target layers for each lot of a finished product and a part pre-associated with each other, and computing an optimal influencing factor condition, and
	displaying and processing the computed optimal influencing factor condition for transmission to a viewer terminal,
	wherein the computing system aggregates the received measurement data and the received indicator data in a hierarchical structure that takes a logical tree form including a start point, branch points, and end points in the measurement database and the indicator database, respectively, and associates the start point with identification information that specifies a business user of the computing system, and
	the computing system analyzes both the measurement data and the indicator data as the big data aggregated in the measurement database and the indicator database by the deep learning for each lot of the part or for each lot of the finished product and the part pre-associated with each other, and also for each consolidation target between bases subordinate to the same start point corresponding to the identification information that specifies the business user of the computing system.

17. (Currently amended)	A measurement solution service providing method comprising:
	by an IoT relay device, processing;
	collecting measurement data transmitted from a plurality of measurement sources that is distributively arranged in each process in a base corresponding to a manufacturing site and that measures quality conditions in a finished product production process and a part production process, and indicator data that is transmitted from the plurality of measurement sources and that includes an environment indicator and a production indicator acting as influencing factors when measuring the quality conditions,
	by a computing system, processing;
	receiving the measurement data and the indicator data transmitted from the IoT relay device, and aggregating the received measurement data and the received indicator data into a measurement database and an indicator database for generating big data,
	analyzing both the measurement data and the indicator data as the big data aggregated in the measurement database and the indicator database by classifying and cross-checking characteristic tendencies according to machine learning for each lot of a finished product and a part pre-associated with each other, and predicting an abnormality,
	analyzing both the measurement data and the indicator data as the big data aggregated in the measurement database and the indicator database by deep learning that treats a three-layer serial hierarchical structure containing a production condition layer and an environment condition layer as a start point for analysis of a part layer as analysis target layers for each lot of a part, or analyzing both the measurement data and the indicator data by the deep learning that treats a four-layer serial hierarchical structure containing a part layer, a production condition layer, and an environment condition layer as a start point for analysis of a finished product layer as analysis target layers for each lot of a finished product and a part pre-associated with each other, and computing an optimal influencing factor condition,
	displaying and processing a result of the abnormality prediction for transmission to a viewer terminal, and
	displaying and processing the computed optimal influencing factor condition for transmission to the viewer terminal,
	wherein the computing system aggregates the received measurement data and the received indicator data in a hierarchical structure that takes a logical tree form including a start point, branch points, and end points in the measurement database and the indicator database, respectively, and associates the start point with identification information that specifies a business user of the computing system,
	the of the computing system analyzes both the measurement data and the indicator data as the big data aggregated in the measurement database and the indicator database by the machine learning for each lot of the finished product and the part pre-associated with each other, and also for each consolidation target between bases subordinate to the same start point corresponding to the identification information that specifies the business user of the computing system, and
	the of the computing system analyzes both the measurement data and the indicator data as the big data aggregated in the measurement database and the indicator database by the deep learning for each lot of the part or for each lot of the finished product and the part pre-associated with each other, and also for each consolidation target between the bases subordinate to the same start point corresponding to the identification information that specifies the business user of the computing system.

18-28. (Canceled) 

29. (Currently amended)	A computing system cooperating with an IoT relay device configured to collect measurement data transmitted from a plurality of measurement sources that is distributively arranged in each process in a base corresponding to a manufacturing site and that measures quality conditions in a finished product production process and a part production process, and indicator data that is transmitted from the plurality of measurement sources and that includes an environment indicator and a production indicator acting as influencing factors when measuring the quality conditions,
	the computing system configured to:
	receive the measurement data and the indicator data transmitted from the IoT relay device, and aggregate the received measurement data and the received indicator data into a measurement database and an indicator database for generating big data;
	analyze both the measurement data and the indicator data as the big data aggregated in the measurement database and the indicator database by deep learning that treats a three-layer serial hierarchical structure containing a production condition layer and an environment condition layer as a start point for analysis of a part layer as analysis target layers for each lot of a part, or analyze both the measurement data and the indicator data by the deep learning that treats a four-layer serial hierarchical structure containing a part layer, a production condition layer, and an environment condition layer as a start point for analysis of a finished product layer as analysis target layers for each lot of a finished product and a part pre-associated with each other, and computing an optimal influencing factor condition; and
	display and process the optimal influencing factor condition computed by the analyzing for transmission to a viewer terminal,
	wherein the computing system aggregates the received measurement data and the received indicator data in a hierarchical structure that takes a logical tree form including a start point, branch points, and end points in the measurement database and the indicator database, respectively, and associates the start point with identification information that specifies a business user of the computing system, and
	the computing system analyzes both the measurement data and the indicator data as the big data aggregated in the measurement database and the indicator database by the deep learning for each lot of the part or for each lot of the finished product and the part pre-associated with each other, and also for each consolidation target between bases subordinate to the same start point corresponding to the identification information that specifies the business user of the computing system.

30. (Currently Amended)	A computing system cooperating with an IoT relay device configured to collect measurement data transmitted from a plurality of measurement sources that is distributively arranged in each process in a base corresponding to a manufacturing site and that measures quality conditions in a finished product production process and a part production process, and indicator data that is transmitted from the plurality of measurement sources and that includes an environment indicator and a production indicator acting as influencing factors when measuring the quality conditions,
	the computing system configured to:
	receive the measurement data and the indicator data transmitted from the IoT relay device, and aggregate the received measurement data and the received indicator data into a measurement database and an indicator database for generating big data;
	analyze both the measurement data and the indicator data as the big data aggregated in the measurement database and the indicator database by classifying and cross-checking characteristic tendencies according to machine learning for each lot of a finished product and a part pre-associated with each other, and predict an abnormality;
	analyze both the measurement data and the indicator data as the big data aggregated in the measurement database and the indicator database by deep learning that treats a three-layer serial hierarchical structure containing a production condition layer and an environment condition layer as a start point for analysis of a part layer as analysis target layers for each lot of a part, or analyze both the measurement data and the indicator data by the deep learning that treats a four-layer serial hierarchical structure containing a part layer, a production condition layer, and an environment condition layer as a start point for analysis of a finished product layer as analysis target layers for each lot of a finished product and a part pre-associated with each other, and compute an optimal influencing factor condition;
	display and process an abnormality prediction result for transmission to a viewer terminal; and
	display and process the optimal influencing factor condition computed for transmission to the viewer terminal,
	wherein the computing system aggregates the received measurement data and the received indicator data in a hierarchical structure that takes a logical tree form including a start point, branch points, and end points in the measurement database and the indicator database, respectively, and associates the start point with identification information that specifies a business user of the computing system,
	the of the computing system analyzes both the measurement data and the indicator data as the big data aggregated in the measurement database and the indicator database by the machine learning for each lot of the finished product and the part pre-associated with each other, and also for each consolidation target between bases subordinate to the same start point corresponding to the identification information that specifies the business user of the computing system, and
	the of the computing system analyzes both the measurement data and the indicator data as the big data aggregated in the measurement database and the indicator database by the deep learning for each lot of the part or for each lot of the finished product and the part pre-associated with each other, and also for each consolidation target between the bases subordinate to the same start point corresponding to the identification information that specifies the business user of the computing system.

31. (Canceled) 

32. (Currently Amended)	A non-transitory readable medium recorded with a program that causes a computing system cooperating with an IoT relay device configured to collect measurement data transmitted from a plurality of measurement sources that is distributively arranged in each process in a base corresponding to a manufacturing site and that measures quality conditions in a finished product production process and a part production process, and indicator data that is transmitted from the plurality of measurement sources and that includes an environment indicator and a production indicator acting as influencing factors when measuring the quality conditions, to execute processing comprising:
	receiving the measurement data and the indicator data transmitted from the IoT relay device, and aggregating the received measurement data and the received indicator data into a measurement database and an indicator database for generating big data;
	analyzing both the measurement data and the indicator data as the big data aggregated in the measurement database and the indicator database by deep learning that treats a three-layer serial hierarchical structure containing a production condition layer and an environment condition layer as a start point for analysis of a part layer as analysis target layers for each lot of a part, or analyzing both the measurement data and the indicator data by the deep learning that treats a four-layer serial hierarchical structure containing a part layer, a production condition layer, and an environment condition layer as a start point for analysis of a finished product layer as analysis target layers for each lot of a finished product and a part pre-associated with each other, and computing an optimal influencing factor condition; and
	displaying and processing the computed optimal influencing factor condition for transmission to a viewer terminal,
	wherein the computing system aggregates the received measurement data and the received indicator data in a hierarchical structure that takes a logical tree form including a start point, branch points, and end points in the measurement database and the indicator database, respectively, and associates the start point with identification information that specifies a business user of the computing system, and
	the computing system analyzes both the measurement data and the indicator data as the big data aggregated in the measurement database and the indicator database by the deep learning for each lot of the part or for each lot of the finished product and the part pre-associated with each other, and also for each consolidation target between bases subordinate to the same start point corresponding to the identification information that specifies the business user of the computing system.

33. (Currently Amended)	A non-transitory readable medium recorded with a program that causes a computing system cooperating with an IoT relay device configured to collect measurement data transmitted from a plurality of measurement sources that is distributively arranged in each process in a base corresponding to a manufacturing site and that measures quality conditions in a finished product production process and a part production process, and indicator data that is transmitted from the plurality of measurement sources and that includes an environment indicator and a production indicator acting as influencing factors when measuring the quality conditions, to execute processing comprising:
	receiving the measurement data and the indicator data transmitted from the IoT relay device, and aggregating the received measurement data and the received indicator data into a measurement database and an indicator database for generating big data;
	analyzing both the measurement data and the indicator data as the big data aggregated in the measurement database and the indicator database by classifying and cross-checking characteristic tendencies according to machine learning for each lot of a finished product and a part pre-associated with each other, and predicting an abnormality;
	analyzing both the measurement data and the indicator data as the big data aggregated in the measurement database and the indicator database by deep learning that treats a three-layer serial hierarchical structure containing a production condition layer and an environment condition layer as a start point for analysis of a part layer as analysis target layers for each lot of a part, or analyzing both the measurement data and the indicator data by the deep learning that treats a four-layer serial hierarchical structure containing a part layer, a production condition layer, and an environment condition layer as a start point for analysis of a finished product layer as analysis target layers for each lot of a finished product and a part pre-associated with each other, and computing an optimal influencing factor condition;
	displaying and processing an abnormality prediction result for transmission to a viewer terminal; and
	displaying and processing the computed optimal influencing factor condition for transmission to the viewer terminal,
	wherein the computing system aggregates the received measurement data and the received indicator data in a hierarchical structure that takes a logical tree form including a start point, branch points, and end points in the measurement database and the indicator database, respectively, and associates the start point with identification information that specifies a business user of the computing system,
	the of the computing system analyzes both the measurement data and the indicator data as the big data aggregated in the measurement database and the indicator database by the machine learning for each lot of the finished product and the part pre-associated with each other, and also for each consolidation target between bases subordinate to the same start point corresponding to the identification information that specifies the business user of the computing system, and
	the of the computing system analyzes both the measurement data and the indicator data as the big data aggregated in the measurement database and the indicator database by the deep learning for each lot of the part or for each lot of the finished product and the part pre-associated with each other, and also for each consolidation target between the bases subordinate to the same start point corresponding to the identification information that specifies the business user of the computing system.

Allowable Subject Matter
Claims 2-4, 7-14, 16, 17, 29, 30, 32 and 33 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Asenjo et al. (Pub. No.: US 2014/0337429 A1) is found to be one of the most pertinent art in the field of endeavor and discloses, cloud-aware industrial devices feed robust sets of data to a cloud-based data analyzer that executes as a service in a cloud platform. In addition to industrial data generated or collected by the industrial devices, the devices can provide device profile information to the cloud-based analyzer that identifies the device and relevant configuration information. The industrial devices can also provide customer data identifying an owner of the industrial devices, contact information for the owner, active service contracts, etc.
Asenjo however fails to discloses among others the combination of the limitations e.g. “process the optimal influencing factor condition computed by the analyzing for transmission to a viewer terminal, 3wherein the aggregating aggregates the received measurement data and the received indicator data in a hierarchical structure that takes a logical tree form including a start point, branch points, and end points in the measurement database and the indicator database, respectively, and associates the start point with identification information that specifies a business user of the computing system, and the analyzing analyzes both the measurement data and the indicator data as the big data aggregated in the measurement database and the indicator database by the deep learning for each lot of the part or for each lot of the finished product and the part pre-associated with each other, and also for each consolidation target between bases subordinate to the same start point corresponding to the identification information that specifies the business user of the computing system.”
Siebel et al. (Pub. No.: US 2017/0006135 A1) is also considered to be one of the most pertinent art in the same field of endeavor and discloses, systems, methods, and devices for a cyberphysical (IoT) software application development platform based upon a model driven architecture and derivative IoT SaaS applications are disclosed herein. The system may include concentrators to receive and forward time-series data from sensors or smart devices. The system may include message decoders to receive messages comprising the time-series data and storing the messages on message queues. The system may include a persistence component to store the time-series data in a key-value store and store the relational data in a relational database.
Siebel alone or in combination of Asenjo however fails to disclose the above limitations as well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ahmadi et al. (Pub. No.: US 2015/0268282 A1) discloses, process Energy Intensity Monitoring and Diagnostic System designed to evaluate the amount of energy input into a process and the resulting product output, and comparing the resulting energy intensity (energy per unit produced) calculation with a statistical average, or preferred value. Further, the system will isolate energy intensity data points that occur outside statistically derived upper or lower control limits. The system will collect information from specific equipment within a manufacturing or production process.
Mordani et al. (Pub. No.: US 2014/0075019 A1) discloses, a system and method for providing a service management engine for use with a cloud computing environment. In accordance with an embodiment, enterprise software applications (e.g., Fusion Middleware applications) can be instantiated as services within a cloud platform, where they are then made accessible by other (e.g., customer) applications. In an embodiment, a service management engine (SME), in communication with an orchestration engine, can be used to provision services as one or more different service types, according to a service definition package (SDP).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tauqir Hussain/Primary Examiner, Art Unit 2446